Per Curiam.
The conclusion reached is that the evidence, when considered in the light most favorable to plaintiff, presented a case for jury determination on the issues ‘submitted. Moreover, consideration of the assignments of error brought forward and discussed in appellant’s brief fails to disclose any error of law deemed of sufficient prejudicial effect to warrant a new trial. As to the reduction of the verdict on the third issue, with plaintiff’s consent, see Caudle v. Swanson, 248 N.C. 249, 103 S.E. 2d 357, and cases cited.
No Error.